     Case 3:21-cr-00209-JLS Document 23 Filed 03/29/21 PageID.59 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
                      (HONORABLE JANIS L. SAMMARTINO)

UNITED STATES OF AMERICA,                  )   Case No.: 21-CR-209-JLS
                                           )
              Plaintiff,                   )
                                           )   ORDER CONTINUING MOTION
v.                                         )   HEARING/TRIAL SETTING
                                           )
JONATHAN GARCIA-LOEZA,                     )
                                           )
              Defendant.                   )
                                           )



        Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED

that the motion hearing/trial setting in this matter now scheduled for April 2, 2021, be

continued to May 7, 2021, at 1:30 p.m. Defendant must file an acknowledgment of Next

Court Date no later than April 16, 2021.

        Time is excluded pursuant to 18 U.S.C. § 3161(h)(1)(D).

        IT IS SO ORDERED.

Dated: March 29, 2021




                                                                             20-CR-209-JLS
